Citation Nr: 1706903	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-07 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial increased schedular rating for right knee strain status post surgery two times and anterior cruciate ligament (ACL) reconstruction, currently evaluated as 20 percent disabling, from September 1, 2014.

2. Entitlement to an initial increased schedular rating for left knee strain status post surgeries for plica syndrome and another surgery, currently evaluated as 20 percent disabling, from September 1, 2014.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to December 2009. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Salt Lake City, Utah, Department of Veteran Affairs (VA) Regional Office (RO). 

In September 2014 and October 2014 rating decisions, the RO granted the Veteran temporary evaluations of 100 percent for her right and left knee disabilities.  The Veteran received a temporary 100 percent evaluation for her right knee from April 25, 2014, to June 30, 2014, and then July 11, 2014, to August 31, 2014, inasmuch as she had right knee surgery in April 2014 and July 2014.  The Veteran received a temporary 100 percent evaluation for her left knee from July 25, 2014, to August 31, 2014, following surgery in July 2014.  

In February 2014, the Veteran testified before a Veterans Law Judge at a Travel Board hearing.  A transcript has been associated with her claims file.  In January 2017, the Board sent a letter to the Veteran with a copy to her representative, informing her that the Veterans Law Judge who conducted the hearing is no longer employed by the Board and the case had been reassigned to another Veterans Law Judge.  The letter informed the Veteran that she could appear at another hearing before a different Veterans Law Judge who would participate in the decision on appeal and offered her several options.  The letter informed her that if she did not return the letter to the Board within 30 days of the date of the letter the Board would assume she did not want another hearing and would proceed accordingly.  That 30 day period has passed and the Board has not received a response.  Therefore, the Board will proceed accordingly.  

In her February 2014 hearing, the Veteran testified that she is unemployable.  In March 2015, the Board granted an initial disability rating of 20 percent for right and left knee disability prior to September 1, 2014 and found that a claim for TDIU had been raised as part of the Veteran's claim for increased rating for her right and left knees.  The Board then remanded the issues of entitlement to initial disability ratings for the bilateral knees in excess of 20 percent from September 1, 2014, and TDIU.  The claims are now returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be made on the claims.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Pursuant to the Board's March 2015 remand, the Veteran was afforded a VA knee examination in January 2016 to assess the severity of her service-connected right and left knee disabilities.  During the examination, she reported that she had undergone three surgeries since her last VA examination.  She reported continuous popping and pain with ambulation, that she had lost 60 days of work in the last 12 months due to her bilateral knee disabilities, and that she was dependent on Lortab and morphine sulfates for pain management.  On examination, the ranges of motion were recorded for flexion and extension, and the examiner noted that there was pain on weight-bearing.  

However, the January 2016 VA examiner did not indicate whether the range of motion testing conducted included active and passive motion.  Further, while the examiner indicated that there was evidence of pain with weight-bearing, the examiner did not indicate whether pain and range of motion testing conducted also included nonweight-bearing.  Such information is needed to properly evaluate the Veteran's knee disabilities.  See 38 C.F.R. § 4.59 (2016); see also See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

As such, the Board finds that a remand is necessary to properly assess the current severity of the Veteran's service-connected bilateral knee disabilities.  See Woehlaert, 21 Vet. App. at 464, citing Barr, 21 Vet. App. at 312; see also Bowling, 15 Vet. App. at 12.

Adjudication of the claim for entitlement to an initial rating in excess of 20 percent for the bilateral knees may impact adjudication of the claim for entitlement to a TDIU.  Consequently, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the claim for entitlement to TDIU must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected left and right knees.  The examiner should describe the nature and severity of all manifestations of the disabilities.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and forward flexion.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must comment on the functional impairment caused by the Veteran's right knee and left knee disabilities.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence and the RO should readjudicate the claims for entitlement to an increased rating for the bilateral knees and a TDIU.  If the benefits sought are not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




